Case 1:15-cv-00041-RJJ-PJG ECF No. 146, PageID.909 Filed 07/07/20 Page 1 of 13




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


LEON DOUGLAS,

             Plaintiff,                              Hon. Robert J. Jonker

v.                                                   Case No. 1:15-cv-41

KEARA MUZZIN, et al.,

            Defendants.
____________________________________/

                          REPORT AND RECOMMENDATION

      This matter is before the Court on Defendants’ Motion for Summary Judgment.

(ECF No. 131). Pursuant to 28 U.S.C. 636(b)(1)(B), the undersigned recommends that

Defendants’ motion be granted and this matter terminated.

                                    BACKGROUND

      Plaintiff is currently incarcerated at the Kinross Correctional Facility, but the

events giving rise to this action occurred while Plaintiff was incarcerated at the Michigan

Reformatory (RMI).        Plaintiff initiated this action against four RMI employees:

(1) Warden Carmen Palmer; (2) Lieutenant Keara Muzzin; (3) Lieutenant Rodger

Martin; and (4) Resident Unit Manager Kerry Gobert. (ECF No. 1). Plaintiff’s claims

against Warden Palmer were dismissed on screening. (ECF No. 13-14). With respect

to the remaining Defendants, Plaintiff alleges the following.



                                            -1-
Case 1:15-cv-00041-RJJ-PJG ECF No. 146, PageID.910 Filed 07/07/20 Page 2 of 13




      On September 22, 2012, Plaintiff was called out to meet with a visitor, however,

when he arrived at the visiting room Defendant Muzzin refused Plaintiff entry. Muzzin

explained to Plaintiff that because he was wearing orthopedic shoes without a proper

accommodation, he would not be permitted entrance into the visiting room. Plaintiff

explained to Muzzin that he suffered from polio and diabetic neuropathy for which he

had been provided an accommodation to wear the shoes in question “on visits and any

other time of day.” Plaintiff provided a copy of this accommodation, but Muzzin refused

to honor such. Instead, Muzzin offered Plaintiff a choice: (1) wear a pair of state-issued

oxford shoes; or (2) “go without his visit.” Plaintiff opted to wear a pair of state-issued

oxford shoes, but was forced to terminate his visit prior to its completion due to the pain

he was experiencing from wearing improper footwear.

      After terminating his visit, Plaintiff proceeded to the control center to retrieve his

medically-prescribed shoes.    Defendant Martin, however, informed Plaintiff that “he

could not have his prescription shoes.” Plaintiff responded that he could not wear the

state-issued oxford shoes because they caused pain and discomfort. Defendant Martin

responded by ordering Plaintiff to surrender the oxford shoes and return to his cell in his

bare feet.    Two days later, Plaintiff’s medically-prescribed shoes were officially

confiscated and Plaintiff was charged with a misconduct violation for possessing

contraband. Plaintiff attempted, without success, to obtain the return of his prescribed

shoes, but Defendant Gobert refused to conduct a hearing regarding the matter.

Plaintiff’s medically-prescribed shoes were eventually returned to Plaintiff, although the


                                            -2-
Case 1:15-cv-00041-RJJ-PJG ECF No. 146, PageID.911 Filed 07/07/20 Page 3 of 13




date that such occurred is not clear from Plaintiff’s complaint. In his response to the

present motion, Plaintiff asserts that his shoes were returned to him after 45 days.

        Plaintiff asserted various claims against Defendants Muzzin, Martin, and Gobert,

but at this juncture the only claims remaining in this matter are Plaintiff’s claims

asserted under the Americans with Disabilities Act (ADA) and the Rehabilitation Act

(RA) for compensatory damages. Defendants Muzzin, Martin, and Gobert now move for

summary judgment. Plaintiff has responded to Defendants’ motion.

                        SUMMARY JUDGMENT STANDARD

        Summary judgment shall be granted if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.     Fed. R. Civ. P. 56(a).     A party moving for summary judgment can

satisfy its burden by demonstrating         that the respondent, having had sufficient

opportunity for discovery, has no evidence to support an essential element of his or her

case.    Minadeo v. ICI Paints, 398 F.3d 751, 761 (6th Cir. 2005). Once the moving party

demonstrates that there is an absence of evidence to support the nonmoving party s

case, the non-moving party must identify specific facts that can be established by

admissible evidence, which demonstrate a genuine issue for trial.      Amini v. Oberlin

College, 440 F.3d 350, 357 (6th Cir. 2006).

        While the Court must view the evidence in the light most favorable to the non-

moving party, the party opposing the summary judgment motion must do more than

simply show that there is some metaphysical doubt as to the material facts.       Amini,


                                              -3-
Case 1:15-cv-00041-RJJ-PJG ECF No. 146, PageID.912 Filed 07/07/20 Page 4 of 13




440 F.3d at 357. The existence of a mere scintilla of evidence in support of the non-

moving party s position is insufficient. Daniels v. Woodside, 396 F.3d 730, 734-35 (6th

Cir. 2005). The non-moving party may not rest upon [his] mere allegations, but must

instead present significant probative evidence establishing that there is a genuine

issue for trial.   Pack v. Damon Corp., 434 F.3d 810, 813-14 (6th Cir. 2006).

       Moreover, the non-moving party cannot defeat a properly supported motion for

summary judgment by simply arguing that it relies solely or in part upon credibility

determinations.     Fogerty v. MGM Group Holdings Corp., Inc., 379 F.3d 348, 353 (6th

Cir. 2004). Rather, the non-moving party must be able to point to some facts which

may or will entitle him to judgment, or refute the proof of the moving party in some

material portion, and . . . may not merely recite the incantation, Credibility, and have

a trial on the hope that a jury may disbelieve factually uncontested proof.     Id. at 353-

54. In sum, summary judgment is appropriate against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party s case,

and on which that party will bear the burden of proof at trial.   Daniels, 396 F.3d at 735.

                                       ANALYSIS

       Defendants advance two primary arguments in their motion. First, Defendants

assert that Plaintiff cannot establish that he suffered a violation of his rights under the

ADA or RA. Second, Defendants argue that even if Plaintiff could establish such a

violation, they are entitled to sovereign immunity as to any such claims. Because the




                                            -4-
Case 1:15-cv-00041-RJJ-PJG ECF No. 146, PageID.913 Filed 07/07/20 Page 5 of 13




Court finds that Plaintiff cannot establish that his rights under the ADA or RA were

violated, the Court need not address the more difficult question of sovereign immunity.

       Title II of the ADA provides that “no qualified individual with a disability shall by

reason of such disability be excluded from participation in or denied the benefits of the

services, programs, or activities of a public entity, or be subjected to discrimination by

any such entity.” Jones v. City of Monroe, Michigan, 341 F.3d 474, 477 (6th Cir. 2003)

(quoting 42 U.S.C. § 12132). The ADA defines “qualified individual with a disability”

as “an individual with a disability who, with or without reasonable modifications to rules,

policies, or practices . . . meets the essential eligibility requirements for receipt of services

or the participation in programs or activities provided by a public entity.” Jones, 341

F.3d at 477 (quoting 42 U.S.C. § 12131).

       The RA provides that “[n]o otherwise qualified individual with a disability in the

United States . . . shall, solely by reason of her or his disability, . . . be subjected to

discrimination under any program or activity receiving Federal financial assistance. . . .”

29 U.S.C. § 794(a). Claims asserted under the RA are analyzed similarly to claims

asserted under the ADA. See Lee v. City of Columbus, 636 F.3d 245, 250 (6th Cir. 2011);

McPherson v. Mich. High Sch. Athletic Ass’n, 119 F.3d 453, 459 (6th Cir.1997) (en banc)

(“[t]he analysis of claims under the [ADA] roughly parallels those brought under the

Rehabilitation Act”).




                                               -5-
Case 1:15-cv-00041-RJJ-PJG ECF No. 146, PageID.914 Filed 07/07/20 Page 6 of 13




       To prevail on a claim under Title II of the ADA, Plaintiff must establish: (1) he is

a qualified person with a disability; (2) defendant is subject to the ADA; and (3) he was

denied the opportunity to participate in or benefit from defendant’s services, programs,

or activities, or was otherwise discriminated against by defendant, by reason of his

disability. See Anderson v. City of Blue Ash, 798 F.3d 338, 357 (6th Cir. 2015).

       Because Plaintiff is seeking monetary damages, he must further demonstrate that

defendant acted with “deliberate indifference.” See, e.g., R.K. ex rel. J.K. v. Board of

Education of Scott County, Kentucky, 637 Fed. Appx. 922, 925 (6th Cir., Feb. 5, 2016);

Updike v. Multnomah County, 870 F.3d 939, 949-51 (9th Cir. 2017). In this context, a

party acts with deliberate indifference if it “disregards a known or obvious consequence

of its actions, namely that its actions will violate the plaintiff’s federally-protected

rights.”    R.K. ex rel. J.K., 637 Fed. Appx. at 925.      Deliberate indifference is not

established by action that is merely negligent, rather Plaintiff must establish that

Defendant acted with “deliberateness.” Updike, 870 F.3d at 950-51. Before addressing

the specifics of Plaintiff’s remaining claims, some background is necessary.

       A.     Plaintiff’s Medical Accommodations

       Plaintiff was diagnosed with polio in 1958, and he suffers a “severe deformation”

of his left foot.   (ECF No. 85, PageID.502).       Plaintiff was incarcerated with the

Michigan Department of Corrections in 1972. (Id.). Treatment notes dated, March 19,

1991, indicate that Plaintiff was permitted to wear shoes purchased by his family from

an approved vendor. (ECF No. 85, PageID.518). A treatment note dated October 28,


                                            -6-
Case 1:15-cv-00041-RJJ-PJG ECF No. 146, PageID.915 Filed 07/07/20 Page 7 of 13




1994, indicates that Plaintiff was authorized to wear his “own shoes to [the] visiting

room.” (ECF No. 85, PageID.520). The “expiration date” of this accommodation was

identified as “indefinite.” (Id.).

      On or about September 18, 1998, Plaintiff was issued a Medical Detail permitting

him to wear a “prescription shoe” even “on visits.”      (ECF No. 1, PageID.17).     This

Medical Detail did not indicate a termination date for this accommodation. (Id.). On

January 24, 2001, Plaintiff was issued a Special Accommodation Notice indicating that

he was permitted to wear “orthopedic” shoes. (ECF No. 1, PageID.19). This Notice,

however, neither authorized Plaintiff to wear his orthopedic shoes on visits nor indicated

the date on which this accommodation terminated. (Id.). On April 15, 2003, Plaintiff

was issued a Special Accommodation Notice indicating that he was permitted to wear

“orthopedic” shoes.    (ECF No. 1, PageID.20).     While this Notice did not authorize

Plaintiff to wear his orthopedic shoes on visits, it did indicate that this accommodation

was “perm[anent].” (Id.).

      Treatment notes dated September 16, 2010, and September 13, 2011, indicate that

Plaintiff was permitted to wear an “orthotic shoe.” (ECF No. 1, PageID.22; ECF No. 132

at PageID.787). Again, these Notices neither authorized Plaintiff to wear his orthopedic

shoes on visits nor indicated the date on which this accommodation terminated. (Id.).

Treatment notes dated, September 19, 2012, four days before the incident giving rise to

this action, indicate that Plaintiff no longer had an accommodation for orthopedic or

athletic footwear. (ECF No. 132, PageID.790). Treatment notes dated, September 26,


                                           -7-
Case 1:15-cv-00041-RJJ-PJG ECF No. 146, PageID.916 Filed 07/07/20 Page 8 of 13




2012, three days after the incident giving rise to this action, likewise indicates that

Plaintiff did not have an accommodation for orthopedic or athletic footwear. (ECF No.

132 at PageID.791).      On December 20, 2012, Plaintiff was again provided an

accommodation to wear an “orthotic” shoe. (ECF No. 132, PageID.792).

      The Court does not necessarily disagree with Plaintiff that “[o]ne does not heal

from a polio affliction” and therefore, his disability and need for prescription shoes is

likely permanent. Nevertheless, there is no dispute, on the present record, that medical

treatment notes, dated only days before and days after the events giving rise to this

action, reflected that Plaintiff was not authorized to wear any special footwear.

      B.     Relevant MDOC Policy Directives

      Policy Directive 04.07.110 articulates the “state-issued” items to be provided to

inmates. Policy Directive 04.07.112 details the additional personal property items that

prisoners are authorized to possess. Neither party has provided the Court with a copy

of Policy Directive 04.07.110. Accordingly, the Court has, included a copy of this Policy

Directive as Appendix A to this Report and Recommendation.

      As for Policy Directive 04.07.112, both parties have submitted material, but

neither submission constitutes a complete version of the Policy that was in effect as of

September 23, 2012. Plaintiff has submitted a version of the Policy that took effect on

September 1, 2019. (ECF No. 142, PageID.864-88). While Defendants have submitted

a copy of the appropriate version of this Policy, they failed to include the Attachments




                                           -8-
Case 1:15-cv-00041-RJJ-PJG ECF No. 146, PageID.917 Filed 07/07/20 Page 9 of 13




thereto. Accordingly, the Court has, included a copy of the Policy Directive, including

Attachments, as Appendix B to this Report and Recommendation.

      As of September 23, 2012, Plaintiff was issued one pair of state-issued shoes.

MDOC Policy Directive, 04.07.110 ¶ I (eff. Feb. 6, 2012). Plaintiff was also permitted to

purchase and possess three additional pairs of shoes.            MDOC Policy Directive,

04.07.112, Att. C ¶ 5 (eff. Mar. 21, 2011). But the Policy also expressly provides that

“personal footwear shall not be worn on visits . . .” (Id.). Accordingly, the only shoes

Plaintiff was permitted to wear during visitation were: (1) state-issued shoes; or (2) shoes

for which he possessed a valid medical accommodation. Before assessing the claims

asserted against each Defendant, two additional matters must be briefly addressed.

      First, Policy Directive 04.07.112 articulates the additional personal property

items which inmates are permitted to possess. The amount of additional property an

inmate is permitted to possess, however, depends on his security level.         Implicit in

Plaintiff’s argument is that he was a security level II prisoner as of September 23, 2012.

While Defendant does not appear to contest such, the Court notes that Plaintiff has

presented no evidence that such was, in fact, the case. While Plaintiff has submitted

evidence that he is presently a security level II prisoner (ECF No. 142, PageID.890), such

is silent as to Plaintiff’s security level on the date in question. Nevertheless, the Court

has assumed for present purposes that Plaintiff was a security level II prisoner on

September 23, 2012.




                                            -9-
Case 1:15-cv-00041-RJJ-PJG ECF No. 146, PageID.918 Filed 07/07/20 Page 10 of 13




       Second, it is well understood that only admissible evidence man be considered

 when resolving a motion for summary judgment.          See, e.g., Bluegrass Dutch Trust

 Morehead, LLC v. Rowan County Fiscal Court, 734 Fed. Appx. 322, 327 (6th Cir., May 10,

 2018). The proffered evidence, however, “need not be in admissible form [merely] its

 content must be admissible.” McGuire v. Michigan Department of Community Health,

 526 Fed. Appx. 494, 496 (6th Cir., May 9, 2013). In support of their motion, Defendants

 have submitted an affidavit signed by Kelly Melle, an MDOC Communication and

 Litigation Specialist. (ECF No. 132-5, PageID.794-800). This affidavit, however, is not

 properly executed. (ECF No. 132-5, PageID.798). Melle does not appear to have any

 first-hand knowledge of the events giving rise to this action. Instead, Melle appears to

 have merely reviewed Plaintiff’s medical and prison records and opined about such, often

 in conditional terms. Given that Plaintiff’s medical and prison records, in effect, speak

 for themselves and Melle appears to lack any first-hand knowledge of the matters in

 question, the Court has disregarded his affidavit. The Court notes, however, that even

 were it to consider Melle’s affidavit, it would not alter the resolution of Defendants’

 motion. With this backdrop established, the Court can turn to Plaintiff’s remaining

 claims.

       C.     Defendant Muzzin

       Plaintiff alleges that Muzzin improperly confiscated his shoes prior to his visit on

 September 23, 2012. In her discovery responses, Defendant Muzzin asserted that she

 confiscated Plaintiff’s shoes because Plaintiff was attempting to wear “personal shoes.”


                                           -10-
Case 1:15-cv-00041-RJJ-PJG ECF No. 146, PageID.919 Filed 07/07/20 Page 11 of 13




 (ECF No. 132, PageID.762). Muzzin conceded that Plaintiff would have been permitted

 to wear orthopedic shoes to his visit, but only if he had a valid medical accommodation

 for such. (Id., PageID.764). As Defendant Muzzin notes, however, Plaintiff did not

 have a valid medical accommodation for non-state issued shoes. (Id., PageID.767). As

 previously discussed, treatment notes reveal that Plaintiff did not, as of September 23,

 2012, possess a medical accommodation to wear anything other than state-issued shoes

 to visitation.   Because Plaintiff did not have any such accommodation, Defendant

 Muzzin could not have violated Plaintiff’s rights under the ADA or RA by confiscating

 his personal shoes.

       Plaintiff counters that despite what the MDOC’s records indicate, the conclusion

 that he did not have a valid medical accommodation was mistaken and had Defendant

 Muzzin only contacted healthcare, as MDOC Policy requires, she would have been

 informed that such was the case. Even if the Court assumes that the MDOC records,

 on the date in question, were inaccurate, Plaintiff has presented no evidence supporting

 his argument that healthcare personnel were aware that such was the case and would

 have communicated such to Defendant Muzzin.           In sum, Plaintiff has failed to

 demonstrate the existence of a genuine factual dispute on the question whether

 Defendant Muzzin violated his rights under the ADA or the RA.          Accordingly, the

 undersigned recommends that Defendant Muzzin’s motion for summary judgment be

 granted.




                                           -11-
Case 1:15-cv-00041-RJJ-PJG ECF No. 146, PageID.920 Filed 07/07/20 Page 12 of 13




       D.     Defendant Martin

       Plaintiff alleges that immediately following his visit on September 23, 2012,

 Martin refused to return his personal shoes. As discussed immediately above, however,

 Plaintiff did not have a valid medical accommodation to wear the shoes in question.

 Because Plaintiff did not have any such accommodation, Defendant Martin could not

 have violated Plaintiff’s rights under the ADA or RA by failing to return Plaintiff’s

 personal shoes. Plaintiff has failed to demonstrate the existence of a genuine factual

 dispute on the question whether Defendant Martin violated his rights under the ADA or

 the RA. Accordingly, the undersigned recommends that Defendant Martin’s motion for

 summary judgment be granted.

       E.     Defendant Gobert

       Following Defendant Martin’s refusal to return Plaintiff’s personal shoes, Plaintiff

 began pursuing administrative relief. According to Plaintiff, because his confiscated

 shoes were characterized as contraband, prison officials were required to conduct an

 administrative hearing regarding the matter.        Plaintiff’s claim against Defendant

 Gobert is that Gobert did not conduct this required administrative hearing in a timely

 manner.    Even if the Court assumes that Gobert was required to conduct an

 administrative hearing and, furthermore, that such was not conducted in a timely

 manner, Plaintiff has presented absolutely no evidence that Gobert’s failure in this

 regard was because of Plaintiff’s disability.    This is fatal to Plaintiff’s ADA and RA




                                           -12-
Case 1:15-cv-00041-RJJ-PJG ECF No. 146, PageID.921 Filed 07/07/20 Page 13 of 13




 claims. Accordingly, the undersigned recommends that Defendant Gobert’s motion for

 summary judgment be granted.

                                      CONCLUSION

       For the reasons articulated herein, the undersigned recommends that Defendants’

 Motion for Summary Judgment (ECF No. 131) be granted and this matter terminated.

 For the same reasons the undersigned recommends that Defendants’ motion be granted,

 the undersigned finds that an appeal of such would be frivolous. Coppedge v. United

 States, 369 U.S. 438, 445 (1962). Accordingly, the undersigned further recommends that

 an appeal of this matter by Plaintiff would not be in good faith.

       OBJECTIONS to this Report and Recommendation must be filed with the Clerk

 of Court within fourteen days of the date of service of this notice.           28 U.S.C.

  636(b)(1)(C). Failure to file objections within the specified time waives the right to

 appeal the District Court s order.    See Thomas v. Arn, 474 U.S. 140 (1985); United

 States v. Walters, 638 F.2d 947 (6th Cir.1981).

                                                      Respectfully submitted,

 Dated: July 7, 2020                                   /s/ Phillip J. Green
                                                      PHILLIP J. GREEN
                                                      United States Magistrate Judge




                                            -13-
